Citation Nr: 0124517	
Decision Date: 10/11/01    Archive Date: 10/12/01

DOCKET NO.  00-18 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right lower 
extremity disability.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The veteran served on active duty from June 1976 to June 
1980.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the RO's November 1999 rating decision which 
denied service connection for bilateral hearing loss and for 
a right lower extremity disability.  (The right lower 
extremity disability has been variously described, including 
as a right leg and hip disability and as a postoperative 
right knee condition.)


FINDINGS OF FACT

1.  Bilateral hearing loss was not present in service or for 
many years later, and current bilateral hearing loss was not 
caused by any incident in service.

2.  During service the veteran had acute and transitory right 
lower extremity injuries involving his right thigh and right 
ankle, and these resolved without residual disability.  A 
chronic right lower extremity disability, however classified 
(including a torn medial meniscus of the right knee and 
bursitis of the right hip), began many years after service 
and was not caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2001).

2.  A right lower extremity disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served in the United States Army from June 1976 
to June 1980.  His military occupational specialty was  
medical specialist, and he did not engage in combat.

The veteran's service medical records include a January 1976 
enlistment examination, several months prior to his entry 
into active duty.  This showed no disorders involving the 
lower extremities.  On an audiological evaluation performed 
at that time, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20

10
LEFT
30
25
15

15

Service medical records show that in January 1977 the veteran 
received outpatient treatment for itching in both ears, and 
the impression was otitis.  In June 1978 he received 
outpatient treatment for right thigh pain.  He gave a history 
that three weeks ago he had acute onset of right hamstring 
pain while running during a ball game, and the pain subsided 
after a week but had since returned.  Current findings 
included an antalgic limp on the right, an area of ecchymosis 
on the medical aspect of the mid right thigh, and tenderness 
over the right ischial tuberosity along the posterior thigh 
to the knee.  The examiner's impression was a probable strain 
versus a tear of a sheath.  The veteran was given physical 
therapy for the right thigh problem.  In July 1979, the 
veteran was treated for a right ankle sprain, and X-rays of 
the the ankle were negative.

The veteran had a service separation examination in February 
1980, several months prior to his separation from active 
duty.  On an accompanying medical history form, he denied a 
history of hearing loss or of any problems related to his 
lower extremities.  The separation examination noted the ears 
and lower extremities were normal.  On audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
20
15
10
10
10

The veteran was released from active duty in June 1980.  
There is no medical evidence of hearing loss or right lower 
extremity problems until many years after service.

VA medical records from the 1980s and early 1990s show 
treatment for a variety of ailments but are negative for 
hearing loss or right lower extremity problems.

Private medical records from July 1991 show the veteran had 
various complaints including shoulder symptoms and swelling 
of his ankles.  He reported a sedentary life and a lack of 
exercise.  Findings included swelling of both ankles, left 
greater than right.  The assessments were chronic rotator 
cuff strain and an ankle condition.  Exercise was advised.  
In August 1991, he had no ankle swelling and he was told to 
continue to exercise.

Records from a state insurance fund indicate that he was seen 
in October 1991 when he had back pain after lifting heavy 
boxes.  Medical records show he was then evaluated and 
treated for low back problems.

Private medical treatment notes reflect that the veteran was 
seen on several occasions from March 1994 to June 1994 for 
pain in his right knee.  He reported that he had received 
some injuries playing basketball.  The examiner noted 
evidence of severe pain in the veteran's right knee with 
squatting.  There was ecchymosis of the medial thigh.  The 
examiner's impressions included myofascitis of the right 
knee, and a sartorius muscle tear.

In June 1999, the veteran claimed service connection for a 
right leg and hip condition and for hearing loss of both 
ears.

In November 1999, private otolaryngologist Carlos J. Cedo 
Alzamora, M.D., wrote that he had been treating the veteran 
since September 1995.  The doctor related that he treated the 
veteran in September 1995 for right otitis externa that 
resolved.  He said that he had treated the veteran in June 
1997 for bilateral external otomycosis, and in April 1998 for 
a small abscess in the right external ear canal.  He noted 
that he had treated the veteran in February 1999 for 
positional vertigo, left maxillary sinusitis, and nasal 
obstruction.  The doctor noted that February 1999 audiology 
testing was normal except for mild symmetric high frequency 
neurosensory hearing loss centered at 4 K Hz which was a 
sequela of noise exposure in the past.  Treatment in April 
1999 for nasal airway obstruction was also reported.  The 
audiological evaluation from February 1999, mentioned by this 
doctor, shows pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
5
20
40
LEFT
15
15
5
10
40

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and of 98 percent in the left ear.  
The February 1999 audiology report notes the veteran had mild 
high frequency hearing loss in both ears. 

Private medical treatment notes from August 1999 reflect 
complaints of right knee pain.  An MRI performed in August 
1999 showed a tear of the posterior medial meniscus.

On VA medical examination in September 1999, the veteran 
reported having experienced acoustic trauma from an explosion 
during service.  He also reported that he had been exposed to 
noise during his two years of service in an infantry unit.  
He did not report any history of civilian occupational noise 
exposure.  On the audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
35
50
LEFT
25
25
25
25
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The diagnosis was sensorineural hearing loss of both ears.

At the September 1999 VA examination, the veteran reported 
having sustained an injury, with pain in the posterior thigh, 
while playing softball during service.  He reported that he 
had received treatment through a state insurance fund in 
1991, when he had experienced severe low back pain and 
numbness in his leg after lifting heavy objects.  He reported 
that he saw an orthopedic surgeon in 1999, that an MRI showed 
a tear of the right meniscus, and that right knee 
arthroscopic surgery was planned.  Following current VA 
examination, the diagnoses were right posterior hamstring 
partial tear, healed; right knee internal joint derangement; 
and right hip subtrochanteric bursitis.

In September 1999, a private orthopedic surgeon, Eduardo L. 
Amy Torres, M.D.,  performed arthroscopic surgery, including 
medial meniscectomy, on the veteran's right knee.  

In a November 1999 statement, Dr. Amy Torres noted that the 
veteran had reported a history of an injury incurred playing 
softball during service in the 1970s, and no other injuries.  
Dr. Amy Torres wrote, "In my opinion his right knee problem 
is connected to his injury in the Armed Forces."

In November 1999, private physiatrist Ivan G. Martinez Deliz 
noted that he treated the veteran for right lower extremity 
problems in 1999, before and since the recent right knee 
operation.  Dr. Martinez Deliz noted that the veteran 
reported a history that during service he suffered severe 
trauma to the right leg, right knee, right hip,  and 
lumbosacral area during a softball game while running to 
second base, and that later in the same game he reinjured his 
right lower extremity while fielding.  Dr. Martinez Deliz 
provided the opinion that the veteran's right knee condition 
was related to his military service, as the veteran had 
reported that he had never been injured previously.  The 1999 
treatment records of this doctor note the veteran's reported 
history of injuries from playing softball in service; the 
records also describe numerous other complaints including 
those related to recent softball and other injuries.

In November 1999, the veteran wrote that during his service 
he had fallen while playing softball and had injured his 
right leg, knee, and hip, and his lower back.  He reported 
that his ears "outburst" during a flight with his family on a 
B-52 when he was transferred from Germany to Texas.  He 
reported that he and his family had been hospitalized for a 
couple of weeks as a result of the duration, altitude, and 
noise of the flight.

The veteran failed to report for an RO hearing scheduled for 
September 2000.

Analysis

The veteran claims service connection for bilateral hearing 
loss and for a variously described disability of the right 
lower extremity.  

The file shows that through discussions in correspondence, 
rating decisions, and the statement of the case, the RO has 
notified the veteran of the evidence needed to substantiate 
his claims.  Medical records have been obtained, the veteran 
has not identified additional medical records to support his 
claims, and he has been provided with a VA examination.  The 
Board is satisfied that the notice and duty to assist 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, 114 Stat. 2096 (2000), and a companion VA 
regulation, have been met.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (to be codified as 
amended at 38 C.F.R. § 3.159). 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be presumed for certain chronic 
diseases, including sensorineural hearing loss, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Bilateral Hearing Loss

The veteran claims service connection for bilateral hearing 
loss which he asserts is due to noise exposure in service.  
His service medical records from his 1976-1980 active duty 
show no hearing loss disability.  His 1980 service separation 
examination showed normal hearing on audiology testing, and 
in a related medical history form the veteran denied a 
history of hearing loss.  In fact, the decibel thresholds at 
the service separation examination indicate better hearing 
than what was shown on the enlistment examination.

There is no evidence of sensorineural hearing loss within the 
year after service, as required for a presumption of service 
connection.  The first post-service medical evidence of a 
hearing loss disability is from 1999, many years after 
service.  While the veteran currently has bilateral 
sensorineural hearing loss, which may be due to prior noise 
exposure (as noted by a private doctor), there is no credible 
evidence that the causative noise exposure occurred in 
service.  The veteran was a medic in service and did not 
engage in combat, and the nature of his duties in service did 
not entail exposure to loud noise.  His recent allegations of 
significant loud noise exposure in service from an explosion, 
alleged infantry duty, and being a passenger on a loud 
airplane, are unsubstantiated.  The veteran of course has 
been subjected to noise in the many years after service.  
There is no medical evidence to link current hearing loss to 
any noise exposure in service, nor could there be an informed 
medical nexus opinion on the matter since there is no proof 
of a potentially causative disease, injury, or event in 
service.  See new 38 C.F.R. § 3.159(c)(4). 

Given that the service records show normal hearing, and 
hearing loss is not shown until many years after service, it 
appears most likely that the veteran's hearing loss started 
many years after service and is unrelated to service.  See 
Godfrey v. Brown, 8 Vet.App. 113 (1995).

The weight of the credible evidence establishes that 
bilateral hearing loss was not present in service or for many 
years later, and current bilateral hearing loss was not 
caused by any incident in service.  Bilateral hearing loss 
was neither incurred in nor aggravated by service.  The 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss; thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Right Lower Extremity

The veteran claims service connection for a right lower 
extremity disability (which has been variously described, 
including as a right leg and hip disability and as a 
postoperative right knee condition).  He maintains that his 
current right lower extremity problems are due to injury 
while playing softball in service.  As to the right lower 
extremity, the service medical records show outpatient 
treatment in 1978 for a pulled right thigh muscle (assessed 
as a strain or sheath tear) after playing softball, and in 
1979 he received treatment for a right ankle sprain.  The 
service records indicate that both injuries fully resolved, 
without residual disability.  At the 1980 service separation 
examination, the lower extremities were normal and the 
veteran denied any pertinent history.  A chronic right lower 
extremity disability is not shown in service, and there is no 
credible evidence of continuity of symptoms after service.  
See 38 C.F.R. § 3.303(c).  

The first post-service medical evidence of any right lower 
extemity problems is from the 1990s, many years after 
service.  In 1991, the veteran had swelling of both his 
ankles, and such quickly resolved.  In 1994, he was seen for 
right knee symptoms and gave a history of basketball 
injuries, and impressions included myofascitis of the right 
knee and a sartorius muscle tear.  In 1999, he was primarily 
seen for a right knee disorder, diagnosed as a medial 
meniscus tear, for which he had surgery.  Other right lower 
extremity problems diagnosed in 1999 included right hip 
subtrochanteric bursitis.  The 1999 VA examination noted a 
history of a right hamstring tear, but such was said to be 
healed.

The veteran has submitted private medical statements from 
1999 which opine that his current right knee disorder is due 
to a softball injury in service.  However, these medical 
opinions have no probative value since they are based on the 
veteran's self-reported and inaccurate history of a 
significant injury in service and supposedly no injury after 
service.  See Reonal v. Brown, 5 Vet.App. 458 (1993); Swann 
v. Brown, 5 Vet.App. 229 (1993); Godfrey, supra.  The service 
records show only acute and transitory injuries of the right 
thigh (after playing softball) and of the right ankle, not of 
the knee; the service records do not show an extensive right 
lower extremity injury which the veteran now alleges; the 
right lower extremity was normal at the service separation 
examination; and records show a sports injury to the right 
knee area many years after service.

The weight of the credible evidence establishes that a 
chronic disability of the right lower extremity, however 
classified, began many years after service and was not caused 
by any incident in service.  A right lower extremity 
disability was neither incurred in nor aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for a right lower extremity disability; 
thus the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a right lower extremity disability is 
denied.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

